DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 
Response to Amendment
	The amendment filed 09/29/2022 has been entered.  Claims 1-7 and 14-21 remain pending.  Claims 22-24 have been added.  Claims 1, 14, 19, and 21 are currently amended.
	The previous 35 USC 112, second paragraph rejections are withdrawn in light of Applicant’s amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 9,095,141 B2) in view of Taniguchi (WO 2017/051922 A1, See English equivalent US 2018/0201797 A1 for citation).
Regarding claims 1-2, 5-7, and 20, Carlson discloses an antifouling composition wherein the antifouling composition includes a first monomer:

    PNG
    media_image1.png
    149
    420
    media_image1.png
    Greyscale


wherein L is absent, alkylenyl, alkenylenyl, or arylene, where the alkylenyl and alkenylenyl are optionally interrupted with one or more oxygen or sulfur atoms; X1 is absent, or is amino, oxo, thio, or phosphino; PG1 is a polymerizable group; R1 and R2 are independently H, alkyl, alkenyl, aryl, C(O)R3, C(O)OR3, C(O)NHR3, or R1 and R2 together with the oxygen atoms to which they are bonded join to form a 5- or 6-membered ring; R3 is H, alkyl, alkenyl, or aryl, where the alkyl and alkenyl are optionally interrupted with one or more oxygen or sulfur atoms  (C4/L15-41).  As shown in Example 2, the first monomer meets the limitations of formula III of the instant claims wherein R10 represents an alkyl group having 1 carbon atom; R11 and R12 are linked to each other; X1 represents a divalent linking group.  The first monomer may be copolymerized with a second monomer, such as trifluoroethyl methacrylate,  ethylene glycol dimethacrylate, or divinyl benzene (C5/L50-C6/L6).  The second monomer includes an acrylate or methacrylate such as trifluoroethyl methacrylate (C6/L33-57).  The amount of the first monomer is from about 0.1 wt% to 100.0 wt%, or about 1.0 wt% to about 10 wt% which significantly overlaps the claimed range (C5/L29-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either ethylene glycol dimethacrylate or divinyl benzene in order to add crosslinking capabilities (C5/L50-C6/L6).
	However, Carlson does not disclose a content of the repeating unit derived from a monomer having at least two polymerizable groups is 3% by mass or more with respect to a total mass of the fluorine-containing copolymer or a content of the repeating unit derived from the fluorine-containing monomer represented by formula (I) in the fluorine-containing copolymer is 1% to 65% by mass with respect to the total mass of the fluorine-containing copolymer.  As the crosslinking capabilities and water repellence are variables that can be modified by adjusting said amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, the precise amount of  ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, and the motivation to do so would have been to obtain desired crosslinking capabilities and water repellence (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	However, Carlson does not limit the fluorine-containing monomer represented by the formula (I) is a fluorine-containing monomer represented by formula (IV).  Taniguchi teaches fluorine-containing monomers including 2,2,2-trifluoroethyl (meth)acrylate as well as 2-(perfluorobutyl)ethyl (meth)acrylate, 2-(perfluorohexyl)ethyl (meth)acrylate, 2, 2, 3, 3,-tetrafluoropropyl (meth)acrylate, or 1H, 1H,2H,2H-tridecafluorooctyl (meth)acrylate [0169].  Taniguchi is concerned with an antifouling coating composition used in marine environments [0001, 0003].  Carlson and Taniguchi are analogous art concerned with the same field of endeavor, namely antifouling coating compositions.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the trifluoroethyl methacrylate per the teachings of Carlson with at least one of 2-(perfluorobutyl)ethyl (meth)acrylate, 2-(perfluorohexyl)ethyl (meth)acrylate, 2, 2, 3, 3,-tetrafluoropropyl (meth)acrylate, 1H, 1H,2H,2H-tridecafluorooctyl (meth)acrylate, 1H-1-(trifluoromethyl) trifluoroethyl (meth)acrylate as per the teachings of Taniguchi, and the motivation to do so would have been such monomers are functional equivalents and similar properties would be expected.  Furthermore with more fluorine atoms present, water and oil resistance would improve.   
	Regarding claims 3-4, Carlson discloses a weight average molecular weight of about 100,000 to about 1,000,000 g/mol (C6/L58-64).
	Regarding claim 14, it would have been obvious to one of ordinary skill in the art to choose fluoromethacrylates with more fluorine atoms in the alkyl group in order to improve oil and water repellency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 15, the film would be expected to be an optical film.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  

Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 9,095,141 B2) in view of Taniguchi (WO 2107/051922 A1, See English equivalent US 2018/0201797 A1 for citation).
Regarding claims 19 and 21-22, Carlson discloses an antifouling composition wherein the antifouling composition includes a first monomer:

    PNG
    media_image1.png
    149
    420
    media_image1.png
    Greyscale


wherein L is absent, alkylenyl, alkenylenyl, or arylene, where the alkylenyl and alkenylenyl are optionally interrupted with one or more oxygen or sulfur atoms; X1 is absent, or is amino, oxo, thio, or phosphino; PG1 is a polymerizable group; R1 and R2 are independently H, alkyl, alkenyl, aryl, C(O)R3, C(O)OR3, C(O)NHR3, or R1 and R2 together with the oxygen atoms to which they are bonded join to form a 5- or 6-membered ring; R3 is H, alkyl, alkenyl, or aryl, where the alkyl and alkenyl are optionally interrupted with one or more oxygen or sulfur atoms  (C4/L15-41).  As shown in Example 2, the first monomer meets the limitations of formula III of the instant claims wherein R10 represents an alkyl group having 1 carbon atom; R11 and R12 are linked to each other; X1 represents a divalent linking group.  The first monomer may be copolymerized with a second monomer, such as trifluoroethyl methacrylate, ethylene glycol dimethacrylate, or divinyl benzene (C5/L50-C6/L6).  The second monomer includes an acrylate or methacrylate such as trifluoroethyl methacrylate (C6/L33-57).  The amount of the first monomer is from about 0.1 wt% to 100.0 wt%, or about 1.0 wt% to about 10 wt% which significantly overlaps the claimed range (C5/L29-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either ethylene glycol dimethacrylate or divinyl benzene in order to add crosslinking capabilities (C5/L50-C6/L6).
	However, Carlson does not disclose a content of the repeating unit derived from a monomer having at least two polymerizable groups is 3% by mass or more with respect to a total mass of the fluorine-containing copolymer or a content of the repeating unit derived from the fluorine-containing monomer represented by formula (I) in the fluorine-containing copolymer is 1% to 65% by mass with respect to the total mass of the fluorine-containing copolymer.  As the crosslinking capabilities and water repellence are variables that can be modified by adjusting said amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, the precise amount of  ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, and the motivation to do so would have been to obtain desired crosslinking capabilities and water repellence (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	However, Carlson does not limit the fluorine-containing monomer represented by the formula (I) is a fluorine-containing monomer represented by formula (IV).  Taniguchi teaches fluorine-containing monomers including 2,2,2-trifluoroethyl (meth)acrylate as well as 2-(perfluorobutyl)ethyl (meth)acrylate, 2-(perfluorohexyl)ethyl (meth)acrylate, 2, 2, 3, 3,-tetrafluoropropyl (meth)acrylate, 1H, 1H,2H,2H-tridecafluorooctyl (meth)acrylate, 1H-1-(trifluoromethyl) trifluoroethyl (meth)acrylate [0169].  Taniguchi is concerned with an antifouling coating composition used in marine environments [0001, 0003].  Carlson and Taniguchi are analogous art concerned with the same field of endeavor, namely antifouling coating compositions.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the trifluoroethyl methacrylate per the teachings of Carlson with at least one of 2-(perfluorobutyl)ethyl (meth)acrylate, 2-(perfluorohexyl)ethyl (meth)acrylate, 2, 2, 3, 3,-tetrafluoropropyl (meth)acrylate, or 1H, 1H,2H,2H-tridecafluorooctyl (meth)acrylate as per the teachings of Taniguchi, and the motivation to do so would have been such monomers are functional equivalents and similar properties would be expected. Furthermore with more fluorine atoms present, water and oil resistance would improve.  

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s argument that Carlson does not teach or suggest the present invention as recited in amended claims 1 and 19 (page 14) is not persuasive.  It would have been obvious to one of ordinary skill in the art to choose fluoromethacrylates with more fluorine atoms in the alkyl group in order to improve oil and water repellency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  However, Taniguchi specifically names fluorinated (meth)acrylates which meet the claimed limitations. 


Allowable Subject Matter
Claims 16-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Carlson discloses ethylene glycol dimethacrylate or divinyl benzene as comonomers (C5/L50-C6/L6).  However, Carlson does not teach or suggest R4 represents a linking group including an aliphatic cyclic group.
Taniguchi discloses polyfunctional vinyl monomers including divinylbenzene, ethylene glycol di(meth)acrylate, 1,3-butylene glycol di(meth)acrylate, 1,4-butanediol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, diethylene glycol di(meth)acrylate, triethylene glycol di(meth)acrylate, tetraethylene glycol di(meth)acrylate, polyethylene glycol di(meth)acrylate, tripropylene glycol di(meth)acrylate, neopentyl glycol di(meth)acrylate, 1,9-nonediol di(meth)acrylate, 1,10-decanediol di(meth)acrylate, trimethylolpropane tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol hexa(meth)acrylate, or allyl (meth)acrylate [0164].  However, Taniguchi does not teach or suggest R4 represents a linking group including an aliphatic cyclic group.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767